1
2
3
4                                                                              JS-6
5
6
7                              UNITED STATES DISTRICT COURT
8                         CENTRAL DISTRICT OF CALIFORNIA
9                                   WESTERN DIVISION
10
11   RAMON MOORE,                              Case No.:    2:18-cv-10090-JFW(SKx)
12                Plaintiff,
                                               JUDGMENT
13         v.
14   NCL (BAHAMAS) LTD., which will
     do business in California as NCL          United States Courthouse, 350 W. 1st St.,
15   (BAHAMAS) SERVICES, LTD.,                 Los Angeles, CA 90012
     NCL AMERICA, INC., and DOES 1-            Courtroom 7A
16   10, inclusive,                            Judge:     Hon. John F. Walter
17                Defendant.
18
19         On February 27, 2019, the Court, having considered the arguments in the
20   moving, opposing, and reply papers, issued Orders DENYING the Motion to
21   Vacate Arbitration Award [Docket No. 46] filed by plaintiff Ramon Moore
22   (“Plaintiff”) and GRANTING the unopposed Amended Motion to Confirm
23   Arbitration Award [Docket No. 50] filed by defendant NCL (Bahamas), Ltd.
24   (“NCL). [Docket 58.]
25         In denying plaintiff’s Motion to Vacate, the Court concluded that plaintiff
26   failed to meet his burden of demonstrating that there was “evident partiality” on the
27   part of the Arbitrator pursuant to 9 U.S.C. § 10(a)(2). Specifically, the Court
28   concluded “that: (1) the Arbitrator made appropriate disclosures before plaintiff
1    agreed to his selection as arbitrator; and (2) in any event, plaintiff waived his right
2    to seek vacatur on the basis of evident partiality.” [Docket 58 at 4.] Having found
3    no grounds to vacate the Arbitration Award, the Court entered an Order granting
4    NCL’s Amended Motion to Confirm Arbitration Award.
5          IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
6          Judgment is hereby entered, consistent with the Final Award for Arbitration
7    (“Final Award”) rendered by Arbitrator Peter Abraham on November 2, 2018
8    [Docket 50-9 (Exhibit G)], as follows:
9          A.     Plaintiff’s claim for damages is denied.
10         B.     NCL’s counterclaim for damages is denied.
11         C.     Plaintiff and NCL shall bear their own attorney’s fees and costs
12   incurred.
13         D.     The administrative fees of the ICDR totaling US $7,720.00 shall be
14   borne by NCL as incurred, and the compensation of the Arbitrator totaling US
15   $24,665.59 shall be borne by the NCL as incurred.
16         E.     The Final Award is in full settlement of all claims submitted. All
17   claims not specifically ruled on in the Final Award are denied.
18
19   Dated: March 5, 2019
                                                    Hon. John F. Walter
20                                                  United States District Court Judge
21
22
23
24
25
26
27
28
